Citation Nr: 0404373	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  99-04 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES


1.  Entitlement to service connection for residuals of a 
cervical spine injury.

2.  Entitlement to service connection for leg cramps.

3.  Entitlement to service connection for fibrocystic breast 
changes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from June 1993 to June 
1997.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.

In July 2001, the veteran failed to appear for a hearing 
before the Board at the RO in Chicago, Illinois.  As neither 
the veteran nor her representative has alleged that the 
veteran had good cause for her failure to appear and neither 
has she requested that the hearing be rescheduled, the Board 
will proceed as if the request for a Board hearing has been 
withdrawn.  38 C.F.R. § 20.702(d) (2003).

In October 2001, the Board remanded this claim to the RO for 
additional development.  While the case was in remand status, 
the RO granted service connection for hemorrhoids.  The case 
has been returned to the Board for further consideration of 
the issues remaining on appeal.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate her claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran was treated for cervical strain in service.  
A current cervical spine disability has not been diagnosed.  


3.  The veteran was not treated in service for leg cramps, 
and a current diagnosis for leg cramps has not been rendered.  

4.  The veteran was shown to have fibrocystic breast changes 
in service.  There is no current finding of fibrocystic 
breast disease.  


CONCLUSIONS OF LAW

1.  Claimed residual of a cervical spine strain were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  Claimed leg cramps were not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 
C.F.R. § 3.303 (2003).  

3.  Claimed fibrocystic breast changes were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 
5102, 5103, 5103A, 5107), which applies to all pending claims 
for VA benefits, and which provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by the VA.  

First, the VA has a duty to notify the appellant and his or 
her representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 
VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 
U.S.C. §§ 5102 and 5103).  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate his or her claims.  See VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. §3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  See 66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

More recently, The United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") indicated that 
VCAA notice must be given prior to an initial unfavorable 
decision by the agency of original jurisdiction.  See 
Pelegrini v. Principi, No. 01-944, slip op. at 12 (U.S. Vet. 
App., Jan. 13, 2004).  The Court noted, however, that the 
statutory purpose was to ensure adequate notice at a time 
when a claimant "...often has not yet identified the evidence 
and information relevant to the claim", and cited the 
potential for prejudice in forcing a claimant to overcome an 
adverse determination, id. at 12, 13, and emphasizes that in 
that particular case the absence of prejudice had not been 
demonstrated.  The Court cited to four requirements under 
38 U.S.C.A. § 5103(b), 38 C.F.R. § 3.159(b) and Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
3.  Notice of the information and evidence the claimant 
is expected to provide; and,
4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  

Id. at 14.  

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The veteran's claim was received in July 1997, 
prior to the enactment of the VCAA.  Never-the-less, in 
August 1997, prior to a rating action, the RO sent her a 
letter in which she was told what the RO had done and how the 
veteran could help in securing evidence to support her claim.  
Also in November 1997, prior to a rating action, the RO 
informed the veteran that examinations were going to be 
scheduled to assist in the adjudication of her claim.  The 
Board finds that the appellant has been provided adequate 
notice as to the evidence needed to substantiate her claim.  
The Board concludes that discussions as contained in the 
rating decisions, in the subsequent statement of the case, 
and supplemental statements of the case, in addition to 
correspondence to the appellant, have provided her with 
sufficient information regarding the applicable regulations 
and the evidence necessary to substantiate her claim.  It is 
also noted that the Board remanded the veteran's claim in 
October 2001 to have the veteran's claims readjudicated in 
consideration of VCAA.  In January 2002, the RO forwarded a 
letter to the veteran informing her about the VCAA and the 
duties that were established for VA.  The veteran was 
informed of what the evidence must show to establish service 
connection, what evidence the RO needed from the veteran, 
what she could do to help with her claim, and when and where 
to send the evidence.  The RO further informed the veteran of 
VA's duty, and what VA had done.  Thereafter, in July 2003, 
the RO issued a supplemental statement of the case taking 
VCAA into consideration.  No further assistance in this 
regard appears to be warranted.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The Board finds, therefore, that 
such documents are essentially in compliance with VA's 
revised notice requirements.  The Board finds that VA does 
not have any further outstanding duty to inform the appellant 
that any additional information or evidence is needed.  

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been identified and 
obtained.  The Board is not aware of any additional relevant 
evidence, which is available in connection with the issue on 
appeal, and concludes that all reasonable efforts have been 
made by VA to obtain evidence necessary to substantiate the 
appellant's claim.  Accordingly, the Board concludes that 
remanding the claim for additional development under the new 
statute and regulations is not necessary, and reviewing the 
claims without remanding is not prejudicial to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

In addition, in the January 2002 letter sent to the veteran 
from the RO, the veteran was informed that she should send 
any additional information within 30 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  

The Evidence

The veteran's service medical records show that at service 
entrance in May 1993, her spine, lower extremities and chest 
were noted to be clinically normal.  Historically, she denied 
having bone or joint abnormality, cramps in her legs or any 
female disorder.  In January 1995, she was treated for neck 
pain with cervical strain and spasms after being rear-ended 
by a car.  Cervical strain with spasms was diagnosed.  In 
April 1994, she was treated on an emergency basis at a 
private facility after being run over by a car.  She was 
immobilized in a cervical collar.  Cervical spine X-rays were 
noted to be normal.  In June 1996, the veteran was seen after 
requesting an IUD.  Examination revealed fibrocystic changes 
in the breasts.  At separation in April 1997, a women's 
health examination performed in March 1997 was referred to, 
and noted to show normal breasts.  The spine was noted to be 
clinically normal.  The veteran reported a history of cramps 
in both legs.  Examination of the lower extremities was 
normal. 

On VA gynecological examination in November 1997, the 
veteran's claims file was reviewed and her history noted.  
Examination of the breasts was noted to be within normal 
limits, bilaterally.  On VA orthopedic examination in 
December 1997, it was noted that the veteran's medical 
records were reviewed.  Her service medical history was 
noted.  The veteran had no cervical spine complaints.  
Examination showed no cervical spine tenderness, and range of 
motion of the cervical spine was noted to be within normal 
limits, and there was no pain on motion.  X-rays were normal.  
The pertinent finding was, normal physical examination with 
normal cervical spine films.  On VA muscle examination in 
December 1997, the veteran denied any complaints of muscular 
problems.  The examiner found, normal musculoskeletal 
physical examination with no functional abnormalities noted.  

The veteran testified at a personal hearing at the RO in May 
1999.  She discussed her inservice treatment and her current 
complaints.  A complete transcript is of record.  

On VA examination in December 2000, the veteran had no 
cervical spine complaints.  Examination of the cervical spine 
was normal.  The pertinent finding was, normal range of 
motion of the cervical spine.  

The veteran was examined by VA in May 2002.  The claims file 
was reviewed.  She complained of cramping in her legs and of 
fibrocystic disease.  The muscle examination was negative.  
Examination of the breasts was deferred since the veteran was 
breast-feeding.  The pertinent diagnoses were: negative 
muscle examination today; and history of fibrocystic breast 
disease, breast-feeding at this time.  

The veteran underwent a VA examination in May 2002 to 
evaluate her spine.  The veteran reported that she was having 
no problem with her neck or cervical spine.  Motion of the 
cervical spine was as follows: flexion to 35 degrees; 
backward extension to 25 degrees; left and right lateral 
rotation to 30 degrees; and left and right lateral flexion to 
30 degrees.  There was no pain on motion.  X-rays were not 
performed since there was a possibility that the veteran 
might be pregnant.  The examiner found, a negative physical 
examination.  

On VA examination in May 2003, the claims file was reviewed.  
The veteran stated that she had a whiplash during service, 
and currently having a stiff neck on occasions.  Range of 
motion of the cervical spine was as follows: forward flexion 
and extension from 0 to 30 degrees; lateral rotation to 40 
degrees bilaterally; and rotation to 55 degrees bilaterally.  
X-rays of the cervical spine showed straightening of the 
cervical lordosis, otherwise no acute process.  The diagnoses 
were: history of cervical spine injury during military 
service, currently without physical findings, and cervical 
lordosis on X-ray report.  

When examined by VA in May 2003, the veteran complained of 
leg cramps.  Examination was noted to be negative. 

In May 2003, the veteran was examined by VA.  She reported 
that she had no current complaints.  Breast examination was 
normal. 

Laws and Regulations

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2003).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.



Discussion

A Cervical Spine Disability

The veteran's service medical records show that she was 
treated for complaints of cervical strain and spasms.  
However, at separation her spine was noted to be normal.  On 
VA examinations in 1997, 2000, and 2002, she had no cervical 
spine complaints, and there were no objective findings of any 
cervical spine disorder.  On examination in 2003, she 
complained of having a stiff neck at times; however, no 
cervical spine disability was found on objective examination.  

The veteran has no current medical diagnosis of a cervical 
spine disability.  Thus, she fails to satisfy the first 
element of a claim, that is, a current disability, and her 
claim for service connection fails.  Even assuming that the 
veteran has a cervical spine disability, there is no 
competent medical evidence linking a cervical spine 
disability to her service.  

The only evidence the veteran has submitted that supports her 
claim is her own statements.  She, as a layperson, with no 
apparent medical expertise or training, is not competent to 
comment on the presence, or etiology, of a medical disorder. 
Rather, medical evidence is needed to that effect.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding that 
laypersons are not competent to offer medical opinions).  
Thus, the veteran's statements do not establish the required 
evidence needed, and the claim must be denied.  Absent a 
showing of a current cervical spine disability which could be 
related to the inservice complaint, the veteran's claim must 
fail.  

Leg Cramps

The service medical records show no complaint diagnosis or 
treatment for leg cramps during service, although she did 
report a history of leg cramps at service separation.  While 
she has complained of leg cramps on VA examinations since 
service, there are no objective findings of any lower 
extremity disorder.  

The veteran has no current medical diagnosis concerning leg 
cramps.  Thus, she fails to satisfy the first element of a 
claim, that is, a current disability, and her claim for 
service connection fails.  The only evidence the veteran has 
submitted that supports her claim is her own statements.  
She, as a layperson, with no apparent medical expertise or 
training, is not competent to comment on the presence, or 
etiology, of a medical disorder. Rather, medical evidence is 
needed to that effect.  See Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992) (holding that laypersons are not competent to offer 
medical opinions).  Thus, the veteran's statements do not 
establish the required evidence needed, and the claim must be 
denied.  

Fibrocystic Breast Changes

The veteran's service medical records show that on 
examination in June 1996, fibrocystic changes in the breast 
were noted.  However, at separation and thereafter, there is 
no objective medical evidence indicating that the veteran 
currently has fibrocystic breast changes.  

The veteran has no current medical diagnosis of a fibrocystic 
breast changes.  Thus, she fails to satisfy the first element 
of a claim, that is, a current disability, and her claim for 
service connection fails.  Even assuming that the veteran has 
fibrocystic breast changes, there is no competent medical 
evidence linking that disorder to her service.  

The only evidence the veteran has submitted that supports her 
claim is her own statements.  She, as a layperson, with no 
apparent medical expertise or training, is not competent to 
comment on the presence, or etiology, of a medical disorder. 
Rather, medical evidence is needed to that effect.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding that 
laypersons are not competent to offer medical opinions).  
Thus, the veteran's statements do not establish the required 
evidence needed, and the claim must be denied.  Absent a 
showing of a current finding of fibrocystic breast changes 
which could be related to the inservice finding, the 
veteran's claim must fail.  


ORDER

Service connection for residuals of a cervical spine injury 
is denied.  

Service connection for leg cramps is denied.

Service connection for fibrocystic breast changes is denied.





	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



